Response to questions propounded by Governor.
Questions propounded by the Governor to the Justices of the Supreme Court under Code 1923, § 10290.
Questions answered.
To the Justices of the Supreme Court of Alabama: Gentlemen:
Under Section 10290 of the Code of Alabama, 1923, I hereby request an opinion of the Justices of the Supreme Court on the following important constitutional questions:
Section 284 of the Constitution of 1901, as amended by Amendment XXIV, Article XVIII, provides in part: "* * * Notice of such election, together with the proposed amendments, shall be given by proclamation of the governor, which shall be published in every county in such manner as the legislature shall direct, for at least four successive weeks next preceding the day appointed for such election. On the day so appointed an election shall be held for the vote of the qualified electors of the state upon the proposed amendments. If such election be held on the day of the general election, the officers of such general election shall open a poll for the vote of the qualified electors upon the proposed amendments; if it be held on a day other than that of the general election, officers for such election shall be appointed; and the election shall be held in all things in accordance with the law governing general elections. * * *"
Section 447 of the Code of Alabama, 1923, provides: "447. Notice by sheriff of election. — The sheriff must give notice at least thirty days before each election, by publication in some newspaper in the county, if any is published therein, and if not, by writings posted at the courthouse door and at three other places in the county, of the time of holding and the offices to be filled by such election. Such notice shall consist only of the date of the election and the officers to be voted for or subjects to be voted on."
And Section 533 of the Code of Alabama, 1923, reads: "533. Sheriff to give notice of elections in his county. — Whenever the sheriff of any county receives a writ of election directing a special election to be held, or receives notice of a special election for representatives in congress, or for any state or county officers, such sheriff must immediately give notice by proclamation of the time, place, and object of such election as provided by law."
1. Must any notice of an election by the qualified electors of the State upon proposed amendments to the Constitution, other than that required to be given by the Governor pursuant to the above-quoted excerpt from Section 284 of the Constitution of 1901, as amended, supra, be given?
2. If your answer to question number one is in the affirmative, must the sheriff give notice as required by either or both of Sections 447 and 533 of the Code of Alabama, 1923, supra, of an election by the qualified electors of the State upon proposed amendments to the Constitution?
3. If your answers to questions numbered one and two are in the affirmative, should the notice of an election by the qualified electors of the State upon proposed amendments to the Constitution required to be given by the sheriff pursuant to either or both of Sections 447 and 533 of the Code of Alabama, 1923, supra, set out the proposed *Page 151 
amendments in full, and, if not, just what should said notice contain?
Respectfully submitted,
Frank M. Dixon, Governor.
Hon. Frank M. Dixon Governor of Alabama Montgomery, Alabama
Dear Sir:
We are in receipt of your letter of June 8, 1939, propounding two important constitutional questions under Section 10290 of the Code of Alabama of 1923. The inquiries are as follows:
"1. Must any notice of an election by the qualified electors of the State upon proposed amendments to the Constitution, other than that required to be given by the Governor pursuant to the above-quoted excerpt from Section 284 of the Constitution of 1901, as amended, supra, be given?
"2. If your answer to question number one is in the affirmative, must the sheriff give notice as required by either or both of Sections 447 and 533 of the Code of Alabama, 1923, supra, of an election by the qualified electors of the State upon proposed amendments to the Constitution?"
In reply to your first interrogatory, we are of the opinion that the notice required by Section 284 of the Constitution of 1901, as amended, is that notice required to be given by proclamation of the Governor, "which shall be published in every county in such manner as the legislature shall direct," etc. This section of the Constitution does not require that the sheriff of the respective counties of the State shall publish any additional notice on proposed constitutional amendments. In re Opinions of the Justices, 237 Ala. 657, 188 So. 387; State ex rel. Austin v. Black, 224 Ala. 200, 139 So. 431; General and Local Acts Alabama, Extra Session 1933, p. 210, Section 1, et seq. Therefore, our answer to your first interrogatory is "No."
In response to your second inquiry, your are advised that Sections 447 and 533 of the Code of 1923, which require sheriffs to give notice of certain elections, are not applicable to proposed amendments to the Constitution. The notice required to be given by the Governor pursuant to Section 284 of the Constitution and the acts proposing such amendments govern in such matters. Biennial Report of Attorney General of Alabama 1918-1920, p. 355.
This the 9th day of June, 1939.
Respectfully submitted,
                                JOHN C. ANDERSON Chief Justice
                                LUCIEN D. GARDNER, WILLIAM H. THOMAS, VIRGIL BOULDIN, JOEL B. BROWN, A. B. FOSTER, THOMAS E. KNIGHT, Associate Justices.